421 S.E.2d 601 (1992)
Susan B. HARDIN, Ex-Wife and Kelly Hardin, Minor Daughter of Randy Hardin, Deceased, Employee, Plaintiff;
v.
VENTURE CONSTRUCTION COMPANY, Employer;
CNA Insurance Company, Carrier; Defendants.
No. 9110IC884.
Court of Appeals of North Carolina.
October 20, 1992.
*602 Harold F. Greeson, Greensboro, for plaintiff, appellees.
Young, Moore, Henderson & Alvis, P.A., by Joseph W. Williford and Richard J. Archie, Raleigh, for defendant, appellants.
HEDRICK, Chief Judge.
On 1 May 1991, the North Carolina Industrial Commission (full Commission) entered the following order:
The undersigned have reviewed the record with reference to the errors alleged and find no reversible error.
In view of the foregoing, the Full Commission AFFIRMS and ADOPTS as its own the Opinion and Award as filed.
It is ORDERED that this matter is REMANDED to the Deputy Commissioner for taking such further evidence as he deems necessary to determine the plaintiff's average weekly wage for the purposes of the compensation payable. It is FURTHER ORDERED that plaintiff forthwith submit to Deputy Commissioner Garner copies of the decedent's income tax returns for periods including the twelve months preceding his death, and that the defendant submit to the Deputy Commissioner copies of its records of the decedent's draws and payments pursuant to subcontracts entered into with defendant Venture. The parties shall serve opposing parties with copies of the said documents when submitted.
Once again, the full Commission has failed to carry out its duties pursuant to G.S. 97-85 and has compounded its failure by remanding the matter to the Deputy Commissioner to carry out the duties of the full Commission. G.S. 97-85; Vieregge v. North Carolina State University, 105 N.C.App. 633, 414 S.E.2d 771 (1992); Joyner v. Rocky Mount Mills, 92 N.C.App. 478, 374 S.E.2d 610 (1988).
In the present case, defendants have attempted to appeal from an order of the Industrial Commission which is not final on its face, the Commission having enumerated the matters yet to be determined. G.S. 7A-29 and Rule 18(b)(2) of the North Carolina Rules of Appellate Procedure allow parties to appeal from final decisions of the North Carolina Industrial Commission. No appeal, however, lies from an interlocutory order of the Industrial Commission. Lynch v. M.B. Kahn Construction Co., 41 N.C.App. 127, 254 S.E.2d 236, disc. review denied, 298 N.C. 298, 259 S.E.2d 914 (1979); Vaughn v. North Carolina Dept. of Human Resources, 37 N.C.App. 86, 245 S.E.2d 892, aff'd, 296 N.C. 683, 252 S.E.2d 792 (1978).
The action of the full Commission in remanding the matter to the Deputy Commissioner to "tak[e] such further evidence as he deems necessary to determine the plaintiff's average weekly wage" is a perfect example of the failure of the full Commission to carry out its duties which results in great delay in the employee receiving the benefits to which the Commission itself finds he is entitled. The "yo-yo" procedure, up and down, up and down, in which the full Commission engages works to defeat *603 the very purpose of the Worker's Compensation Act. The North Carolina Industrial Commission is the only agency authorized to enter a final award in these cases. We have no authority to do so. We can only remand the proceeding to the full Commission to enter a final award which we hope will bring the matter to a conclusion, and the daughter of the deceased employee will finally receive the benefits to which she is entitled.
Appeal dismissed.
LEWIS, J., concurs in the result.
WYNN, J., concurs.